Exhibit 10.1

 



TECHNOLOGY PURCHASE OPTION AGREEMENT

 

 

This TECHNOLOGY PURCHASE OPTION AGREEMENT (this “Agreement”) is entered into as
of 4 April, 2019 (the “Effective Date”), by and among:

 

SYNTHESIS ENERGY SYSTEMS, INC., a Delaware corporation (“SES”);

One Riverway, Suite 1700
Houston, TX 77056

USA

 

and

 

AUSTRALIAN FUTURE ENERGY Pty, Ltd. (“AFE” or “Purchaser”),

Level 10, 10 Market Street

Brisbane, Queensland, 4000

Australia

 

Each of SES and AFE are a Party and are together the Parties.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree to enter into this
Agreement which will govern the period from the Effective Date to the completion
of the definitive agreements that are intended to arise from this Agreement as
well as the terms to be included in the definitive agreements as contemplated
herein.

 

1)Scope of Transaction

The scope of the transaction (the “Transaction”) is the acquisition of the
assets and rights as listed below, which together is referred to as the
Purchased Asset.

a)SES to transfer to AFE 100% of its ownership interest of Synthesis Energy
Systems Technology LLC (“SEST”), a wholly owned subsidiary company of SES that
owns all of SES’s interest in the SES Global Gasification Technology and which
transfer of ownership shall include

i)All (100%) of the ownership interest of SES Global Gasification Technology
(“SGT”) as described in Schedule 1 to this Agreement.

ii)All (100%) of the ownership interest of SGT technology know-how, relevant
patent rights and tools subject to the Transfer Plan as further defined herein
as described in in Schedule 1 to this Agreement; and

iii)SES warrants to AFE that Schedule 1 provides a full and total disclosure of
its ownership interests in SEST and SGT to be transferred under 1 (a) (i) and
ii) and represents, to the best of SES’s knowledge and belief, is the entirety
of such items.

b)In connection with 1 (a) (ii), and (iii) above, for a period of 3 years from
the Effective Date, SES shall:

i)own the exclusive right to either hold or offer for sale the SGT technology
for exclusive use in the countries of India, Brazil, and Poland, and to the
Midrex-SES Project Alliance Agreement for utilization of SGT for Midrex MXCOL
DRI technology (the “Carved-Out Region(s)”);

ii)SES will retain all ownership rights of its technology business in China on
an on-going basis (without time limit) by assigning ownership of its Hong Kong
subsidiary SES Technologies Asia, Ltd away from SEST to SES Inc. or an affiliate
thereof and AFE will have no ongoing obligations in regard to this SES business
in China;

iii)During the period of 3 years from the Effective Date, SES shall be free to
offer SGT to any party for use in the Carved-Out Regions. Carved-Out Region
ownership rights to the SGT technology would be conveyed via the execution of a
Master Technology Agreement (“MTA”) between AFE, SES and the selected party in
each Carved-Out Region;

 

 

TECHNOLOGY PURCHASE OPTION AGREEMENT

 



iv)If no such MTA is successfully executed during the period of 3 years from the
Effective Date, then the rights of SES in this respect will lapse;

v)To the extent SES desires to enter into a MTA with a party in a Carved-Out
Region, AFE shall undertake its commercially reasonable efforts to collaborate
with SES and such party to support successful closing and execution of said MTA
and the subsequent transfer of the SGT technology to the Carved-Out Region (the
“AFE Technology Transfer”) for which AFE shall be paid for all of its time and
costs, on a reasonable commercial basis;

vi)The template for the Master Technology Agreement will be agreed during the
finalization of the definitive agreements that will result from this Option
Agreement. Each MTA would convey exclusive irrevocable ownership of SGT for a
Carved-Out Region without accounting or responsibility to AFE other than for
reasonable AFE time and expenses associated with the AFE Technology Transfer;

vii)AFE and SES shall enter into an AFE Technology Transfer Agreement in
relation to each MTA for a Carved-Our Region through which AFE shall be paid for
its reasonable time and expenses to complete the AFE Technology Transfer; and

viii)AFE agrees to provide normal representations and warranties regarding
indemnifications related to its ownership of the SGT intellectual property at
the time of execution of any MTA and AFE Technology Transfer Agreement.

c)In relation to Clause 1(b) above and for the purposes of clarity, other than
as related to the time and costs associated with the AFE Technology Transfer,
AFE as the 100% owner of the SGT technology, will not receive or be entitled to
receive any share of the payments that may be received by SES from the sale or
usage of the SGT technology in the Carved-Out Regions. On a similar basis, if
the SGT technology is implemented for use in the Carved-Out Regions, AFE will
not be liable for warranting the performance of the SGT technology in those
jurisdictions, and AFE will not be warranting in any manner, the performance of
the SGT technology in those jurisdictions.

d)In connection with the completion of Payment 1 (as defined below), and the
execution of definitive agreements for the Transaction, SES shall provide to AFE
a full and complete electronic copy of all of the materials, documents, records,
and other items that comprise 100% of the SGT technology know-how, relevant
patent rights and tools. This material is as defined in Schedule 1 to this
Option Agreement. SES will also arrange to transfer 100% of any paper or other
hard copy records that are in the possession of SES and SEST as in so far as
they relate to the SGT technology know-how, relevant patent rights and tools.

 

2)Consideration

Subject to the conditions as further described herein, SES agrees to sell, and
AFE agrees to purchase, the Purchased Asset, on the payment terms as outlined in
this section:

a)Down Payment by issue of 1 million fully paid shares in AFE, due upon signing
this Technology Purchase Option Agreement.

b)Payment 1 of USD $2.0 million payable in three equal instalments as shown
below:

(1)First Tranche before the end of the Option Period as defined in Section 4;

(2)Second Tranche no later than 6 months after date of payment of the First
Tranche; and

(3)Third Tranche no later than 12 months after date of payment of the First
Tranche.

c)Payment 2 of USD $3.8 million upon the earlier of:

i)Purchaser’s closing of the construction financing (equity or debt) of adequate
scale to allow for release of detailed engineering and placement of orders for
long-lead items and for one or more of the gasifier reactors or gasifier HRSG
for its first gasification project in the Region (likely to be the proposed
Gladstone Energy and Ammonia Project); or

 

 

TECHNOLOGY PURCHASE OPTION AGREEMENT

 



ii)Five (5) years from the Effective Date.

d)As full and final settlement of the outstanding invoices owing by AFE to SES
as at the date of this Agreement totaling $US 200,000, SES agrees to accept:

i)1 million fully paid shares in AFE upon signing of this Option Agreement; and

ii)$US 100,000 paid at the same time as payment of First Tranche as referred to
in clause 2(b) above.

e)The payments shall be wired transferred to Seller’s account as described
below.

Bank name: JPMorgan Chase Bank, N.A

Bank Address: 707 Travis Street, 7th FL, Houston, TX 77056

Bank ABA number: 111000614

Bank Swift code: CHASUS33

Bank Account Name: Synthesis Energy Systems Inc.

Bank Account No.: 708223672

 

3)Transfer Team

a)The Parties will work together to secure the services of Seller’s staff and
consultants as outlined in Schedule 2 (the “Transfer Team”) for the purpose of
completing the Transfer Plan.

b)The Parties may undertake a mutually agreed funding plan that would allow the
Transfer Team to continue its support of Purchaser’s ongoing work with SNC
Lavalin during the Option Period and this work may be included as part of the
Technical Package.

c)SES will support and provide all necessary tools, IP and documentation
required to the Transfer Team to continue its support of Purchaser’s ongoing
work with SNC Lavalin during the Option Period.

 

4)Option Period

This Agreement remains binding upon the Parties for the period between the
Effective Date through 31 July 2019 (the “Option Period”). The Option Period may
be extended through prior written agreement of both Parties, such agreement not
to be unreasonably withheld.

During the Option Period the Purchaser shall complete its required due diligence
and the Parties shall complete the necessary definitive agreements for this
Transaction.

 

5)Conditions to Closing

a)Prior to execution of the definitive agreements that will arise from this
Option Agreement, unless agreed otherwise in writing, the Transaction shall be
subject to, among other things, the following conditions and/or exclusions:

i)Written consent to the Transaction from the holders of the Senior Secured
Debentures issued by SES, in accordance with the requirements of the Senior
Secured Debentures Agreements;

ii)Termination by SES of existing GTI agreement or other resolution as to be
mutually agreed by the Parties, to the satisfaction of AFE;

iii)Approval of definitive agreements by the Board of Directors of both Parties;

iv)Any other approvals as required by Australian or U.S. law;

v)The Parties entering into an agreed form of Deed of Termination of the Master
Technology Agreement that is in place between SEST and AFE;

vi)The Parties entering into an agreed Deed of Termination for the existing
Project Licence Agreement between SEST and AFE and AFE replacing said agreement
with a new Project Licence Agreement to be between AFE and Gladstone Energy and
Ammonia Pty Ltd; and

 

 

TECHNOLOGY PURCHASE OPTION AGREEMENT

 



vii)The Parties entering into an agreed Deed of Termination of the Services
Agreement that is in place between SEST and AFE.

 

6)AFE Acknowledgements

AFE acknowledges and agrees that SES:

i)Intends to exit its business related to SGT and has undertaken steps, and may
undertake future steps, to reduce its carrying costs related to its SGT business
which includes release of employees and/or consultants with SGT know-how and may
include exiting its agreement with GTI;

ii)Makes no further representation or warranties beyond the Effective Date
related to its ability to retain members of the Transfer Team;

iii)Is a shareholder of AFE and as such this Option Agreement would be
considered to be a related party transaction for SES; and

iv)The Purchased Asset is part of a collateral package for SES’s USD $8 million
Senior Secured Debentures and as such written consent must be obtained to
complete the Transaction in accordance with the requirements of the Senior
Secured Debentures Agreements.

 

7)SES Acknowledgements

SES acknowledges and agrees that:

i)SES will use its reasonable endeavours to assist AFE with all reasonably
requested visitations to the various SGT facilities during the Option Period and
for as long as SES holds its ownership position in the Yima JV for a period of 3
years from the Effective Date;

ii)SES and its Directors will not undertake or have involvement in any coal
gasification projects or undertakings in those markets in which AFE is operating
for a period of 5 years following the Effective Date, except for those instances
outlined in Clause 1(b) of this Agreement.

 

8)Confidentiality

a)Subject to disclosure requirements to any securities exchange, Australian or
US government requirements, and disclosure to financial, legal or corporate
advisors, under signed Confidentiality Agreement, the Parties agree to maintain
all information made available to it pursuant to this Agreement confidential and
to cause its Affiliates and representatives to maintain all information made
available to them pursuant to this Agreement confidential pursuant to and in
accordance with the terms of that certain confidentiality agreement, dated 23
January 2019 between the Parties, which shall continue in full force and effect
and the terms of which are incorporated herein by reference and made a part of
this Agreement.

 

 

9)Publicity and Press Releases

a)Each of SES and AFE agree that the Parties may have cause to make public
disclosure (for securities reporting purposes or otherwise) of the existence and
contents of this Agreement;

b)The Party proposing to make the announcement will provide to the other Party a
copy of the proposed wording of such announcement, by no later than 36 hours
prior to the scheduled date and time of making such announcement;

c)The Parties will agree the wording and timing of all public announcements and
statements by them or their Affiliates relating to this agreement before the
relevant announcement or statement is made; and

d)Any party making a public announcement or statement must immediately give a
copy of that announcement or statement to the other.

 

 

TECHNOLOGY PURCHASE OPTION AGREEMENT

 



10)Term and Termination

a)This agreement shall automatically terminate at midnight 31 July 2019 should
the payment of First Tranche not have been received by the Seller.

b)By either Party upon breach by the other Party, after allowing reasonable time
for any breach to be adequately remedied.

 

11)Expenses

a)Except as may otherwise be set forth herein, each of the Parties shall be
responsible for its own professional fees and expenses that may be incurred in
relation to the negotiation, documentation and closing of the Transactions
contemplated herein.

 

12)Solvency

a)At the date of execution of this Agreement, SES declares to AFE that SES is
solvent and is able to pay its debts as and when they fall due, in the ordinary
course of business.

 

13)Binding Agreement

a)This Agreement shall be binding upon the Parties.

 

14)Contact details

a)AFE’s contact for this Agreement shall be:

i)Kerry John Parker, Chief Executive Officer, Australian Future Energy Pty Ltd,
Level 10, 10 Market Street, Brisbane, Queensland, 4000, Australia. Email :
k.parker@ausfutureenergy.com.au. Telephone : +61 417 731 014.

 

b)SES’s contact for this Agreement shall be:

i)Robert Wayne Rigdon, President and CEO, Synthesis Energy Systems LLC, One
Riverway, Suite 1700, Houston, TX 77056, USA. Email :
robert.rigdon@synthesisenergy.com. Telephone: +1 713 579 0600

 

15)Governing Law

This Agreement and any dispute or claim arising out of or in connection with it
(whether contractual or non - contractual in nature) is governed by, and is to
be construed in accordance with, the laws of State of Delaware.

 

THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE
COURTS AND UNITED STATES DISTRICT COURTS SITTING IN THE STATE OF DELAWARE FOR
THE RESOLUTION OF ANY DISPUTE, CONTROVERSY, OR CLAIM ARISING OUT OF OR IN
RELATION TO THIS AGREEMENT, AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL
ACTIONS, SUITS AND PROCEEDINGS IN RESPECT OF SUCH DISPUTE, CONTROVERSY OR CLAIM
MAY BE HEARD AND DETERMINED IN SUCH COURTS.

 

EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, (A) ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH ACTION, SUIT OR PROCEEDING IN ANY OF THE AFORESAID COURTS, (B)
ANY CLAIM IT MAY NOW OR HEREAFTER HAVE THAT ANY SUCH ACTION, SUIT OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND (C) THE RIGHT TO OBJECT, IN
CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING, THAT ANY SUCH COURT DOES NOT
HAVE ANY JURISDICTION OVER SUCH PARTY. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 

TECHNOLOGY PURCHASE OPTION AGREEMENT

 



16)Assignment

a)The rights and obligations of the Parties under this Agreement are not
assignable without the prior written consent of each other Party, which the
other Parties may withhold or grant in its sole discretion, with the exception
of (b) below.

b)AFE has the right to transfer its interest in this Option Agreement to a
wholly owned subsidiary company of AFE, that AFE may choose to establish for the
purposes of completing this proposed transaction/

 

17)Amendments and Waivers

 

This Agreement may not be amended except by written instrument executed by each
Party. Any failure by any Party to comply with any of its obligations or
agreements herein contained may be waived by the Party or Parties to whom such
compliance is owed by an instrument signed by such Party or Parties and
expressly identified as a waiver, but not in any other manner. No waiver of, or
consent to a change in, any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of, or consent to a change in, other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver unless otherwise expressly provided.

 

18)Time - Time is of the essence. If any day on which an event is scheduled to
occur under this Agreement falls on a day other than a Business Day in either
the United States of America or in Queensland, Australia, the time period for
such event shall be automatically extended until the next Business Day.

 

19)Costs – Each of SES and AFE will bear their own costs such as but not limited
to legal and professional fees, tax and regulatory approvals in relation to the
negotiation and execution of this Agreement, and all binding agreements arising
from this Agreement.

 

20)Additional Discussions – Each of SES and AFE agree, during the period from
the date of signing of this Option Agreement and the date of execution of the
definitive documents arising from this Option Agreement, to continue discussions
around broader corporate actions, activities and relationships that may be able
to be implemented between SES and AFE, including a merger style transaction /
corporate transaction between SES and AFE, subject to agreement on commercial
terms for such a transaction that are acceptable to the Boards of Directors of
both SES and AFE, and the shareholders of both SES and AFE.

 

 

 _______________________________

 



 

TECHNOLOGY PURCHASE OPTION AGREEMENT

 

Executed as an Agreement by SYNTHESIS ENERGY SYSTEMS, Inc :

 

 

 

 

/s/ Robert Rigdon

Robert Rigdon

President and CEO

 

 

 

 

Executed as an Agreement by AUSTRALIAN FUTURE ENERGY Pty Ltd :

 

 

 

 

/s/ Edek Choros  /s/ Kerry Parker Mr. Edek Choros  Mr. Kerry Parker Director 
Company Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

TECHNOLOGY PURCHASE OPTION AGREEMENT

 

Schedule 1

 

Pursuant to Paragraph 1 a) (i) and (ii), the information that is contained on
the external hard drive (Serial Number NAA4YAH6) and labelled as “SES
Gasification Technology” contains all of the;

 

1)SES Global Gasification Technology (“SGT”) and,

2)SGT technology know-how, relevant patent rights and tools subject to the
Transfer Plan

 

 

 

 

 

 

 

 

 

 

 

 

 



 

TECHNOLOGY PURCHASE OPTION AGREEMENT

 

Schedule 2

 

·Francis Lau

·Wade Taber

·Alma Rodarte

·Wei Sun

·Frank Chen

 

 

 

 

 

 

 

 

 

 

 

 

 

